September 27, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                       RAYMOND EDWARD LEAL, Appellant

NO. 14-12-00031-CR                          V.

                           THE STATE OF TEXAS, Appellee
                         ________________________________

       This cause was heard on the transcript of the record of the court below. We have
inspected the record and find there was no error in the portion of the judgment finding
guilt but there was error in the punishment phase of the trial.
       The cause is therefore REVERSED and REMANDED for a new trial as to
punishment. The trial court shall commence the new trial as if a finding of guilt had been
returned and proceed to the punishment stage of the trial. We AFFIRM the remainder of
the judgment.
      We further order this decision certified below for observance.